DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 07/25/2022. Claims 1-13 are pending in the current office action. Claim 1-12 have been amended by the applicant and claim 13 is a new claims. 

Status of the Rejection
The drawing and claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated for claim 13. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claim 1, line 16: please amend “a support part arranged on a second surface side of the duct formation part” to instead recite “a support part arranged on [[a]]the second surface side of the duct formation part”. 
Claim 13, line 1: please amend the preamble to recite “the gas sensor element according to claim 1”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites the limitation “the low thermal conductivity part is arranged between the duct formation part and the support part in the stack direction z”. The instant specification does not provide support for this limitation. Applicant argues in the Remarks on Pg. 11 that the low thermal conductivity part 41 is arranged between the duct formation part 42 and the support part 43, apparently drawing support from the instant drawings. Applicant elected the embodiment of Figs. 5-7, which shows the duct formation part 42 being arranged between the low thermal conductivity part 41 and the support part 43 (see Figs. 5 and 7). This arrangement appears opposite that shown in Fig. 1. However, a review of the instant specification reveals that there are not distinct layers as depicted in the drawings. Pg. 12 states that “After a stacking process of stacking three layers having approximately the same shape in the Z direction, a sintering process is performed to produce the duct formation part 42. However the concept of the present disclosure is not limited by this. For example, it is possible to use a single layer to produce the duct formation part 42. The overall area of the duct formation part 42 is formed by the low thermal conductivity part 41”. The individual layers appear to be an intermediate product, not the final product. The instant specification suggests that the three stacked layers are then sintered together, forming a single layer, or that a single layer can be used from the start. The specification also suggests that the entire duct formation part 42 “is formed by the low thermal conductivity part 41”. It is not possible for the low thermal conductivity part to be arranged between the duct formation part and the support part in view of the instant specification that suggests the entire duct formation part is formed by the low thermal conductivity part. This is especially true when considering that all three of the layers are sintered together to form a single layer. 

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 has been amended to recite “a duct formation part forming the reference gas chamber along a Y direction and having a first surface side and a second surface side” and “a support part arranged on a second surface side of the duct formation part, the support part forming the reference gas chamber in a stack direction Z, orthogonal to the Y direction”. These limitations are indefinite because it is not clear what relationship these elements have to the sensor element. It is not clear, due to the indentions, if these elements are considered part of the second insulation body or if they can be disposed anywhere inside or outside the gas sensor element. It appears, based upon the instant figures, that the duct formation part and the support part are elements of the second insulation body, however there are various support parts including support plate 22, support part 33, support part 43, and support part 45. Claims 2-13 are further rejected by virtue of their dependence upon claim 1. 
Claim 13 is further indefinite in view of claim 1. Claim 1 requires three distinct parts including a low thermal conductivity part, a duct formation part, and a support part. Applicant suggests in the remarks that the low thermal insulation part is element 41, the duct formation part is element 42, and the support part is element 43. Claim 1 requires that the duct formation part has a first and second surface side and the support part is arranged on the second surface side. Figs. 5-7, which the Applicant elected, suggests that the bottom surface of 42 is the “second surface” as this is where the support part 43 is located. However, claim 13 requires that the low thermal conductivity part 41 is disposed between 42 and 43, but Fig. 5 clearly shows 41 disposed above 42 and not between 42 and 43. This is further indefinite because Pg. 12 of the instant specification suggests that the entire duct formation part 42 “is formed by the low thermal conductivity part 41”. It is unclear how the low thermal conductivity part can be arranged between the duct formation part and the support part when the instant specification expressly teaches that the entire duct formation part is formed by the low thermal conductivity part. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 7-8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 20160209354 A1) in view of Noda et al. (US 20030006139 A1). Evidentiary support provided by the instant specification and/or Naito et al. (US 20050252770 A1).
Regarding claims 1-2, Araki discloses a gas sensor element (sensor element 1 [abstract; Fig. 6]) comprising:
an electrolyte layer comprising a solid electrolyte body having oxygen ionic conductivity (electrolyte layer 2 comprising a solid electrolyte body made of zirconia having oxygen ionic conductivity [Paras. 0032, 0081; Fig. 6]);
a first insulation body stacked at a first surface side of the electrolyte layer (first insulating layer 61 and/or heat sheet 62 stacked at a first side surface of the solid electrolyte body 2 [Paras. 0038, 0081; Fig. 6]);
a second insulation body stacked at a second surface side of the electrolyte layer (ceramic-made insulating plate 10 includes spacer 12 that is stacked at a second surface side of the electrolyte body 2 [Para. 0040, 0081; Fig. 6]);
a measurement gas chamber formed and surrounded by the electrolyte layer and the first insulation body, into which a detection target gas is introduced (gas chamber 7 is formed and surrounded by the electrolyte body 2 and the insulating layers 61/62 and wherein the detection target gas g is introduced into the gas chamber through the diffusion resistance layer [Paras. 0040-0041, 0081; Fig. 6]);
a reference gas chamber formed and surrounded by the electrolyte layer and the second insulation body, into which a reference gas is introduced (reference gas chamber 8 is formed and surrounded by the electrolyte body 2, the insulation layer 10, and the spacer 12 wherein air as a reference gas is introduced into the reference gas chamber 8 [Paras. 0040-0042, 0081; Fig. 6]);
a heater embedded in the first insulation body (heater 6 is embedded in the insulation layer(s) 61/62 [Para. 0081; Fig. 6]);
a duct formation part forming the reference gas chamber along a Y direction and having a first surface side and a second surface side (the spacer 12 reads upon the duct formation part that forms the reference gas chamber 8 along a Y direction and having a top surface that makes contact with the solid electrolyte 2 and a bottom surface that makes contact with the top surface of insulation layer 10; alternatively, the top or bottom portions of the spacer 12 can be interpreted as the duct formation “part” of the spacer [see Fig. 6]);
a support part arranged on a second surface side of the duct formation part, the support part forming the reference gas chamber in a stack direction z, orthogonal to the Y direction (the insulation layer 10 or the top surface of the insulation layer 10 meets the limitation of the support part as this surface is arranged on the bottom surface of the spacer 12 “duct formation part” and forms the reference gas chamber 8 in the stack direction z; alternatively, the bottom surface of the solid electrolyte layer meets the limitation of the support part as this surface is arranged on the top surface of the spacer 12 “duct formation part” and forms the reference gas chamber 8; alternatively, the bottom or top portion of the spacer 12 itself could be considered the support “part” since this would be arranged on the surface of the duct formation “part” and would also form the reference gas chamber 8 [see Fig. 6]).
Araki further discloses wherein the insulating plates 10, 61, and 62 and the spacer layer 12 are made of an insulating material, such as alumina, while the electrolyte body is made of an ion conducting material such as zirconia [Paras. 0038, 0040, 0042, 0032].
Araki is silent on the thermal conductivity of the various layer and thus Araki fails to expressly teach “the second insulation body has a lower thermal conductivity part having a thermal conductivity of a heater embedded part formed in the first insulation body in which the heater is embedded”, of instant claim 1, and “wherein the low thermal conductivity part in the second insulation body is made of zirconia”, of instant claim 2. 
Noda discloses a gas sensor element for a gas sensor [abstract; title] wherein the intermediate layer that joins the oxygen-ion conductive solid electrolyte layer to the insulating ceramic is formed of a mixed material. Noda teaches “an intermediate layer disposed between the alumina substrate and the oxygen-ion conductive Solid electrolyte layer, wherein the intermediate layer contains the Zirconia and insulating ceramic such that the insulating ceramic content of the intermediate layer is different from that of the oxygen ion conductive solid electrolyte layer. In this configuration, good performance of the high temperature sensor is attained. Further improvement is expected when the content of the insulating ceramic contained in the intermediate layer is at least 10% by weight greater than that of the insulating ceramic contained in the oxygen-ion conductive solid electrolyte layer” [Para. 0027]. Noda further teaches that since the insulating-ceramic content of the intermediate layer falls between that of the substrate formed of insulating ceramic and that of the oxygen-ion conductive solid electrolyte layer which contains insulating ceramic in an amount of 10% to 80% by weight, the substrate and the oxygen-ion conductive solid electrolyte layer is bonded more firmly via the intermediate layer with less stress preventing delamination or cracks [Para. 0054]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pure alumina spacer 12 of Araki with a mixed alumina/zirconia intermediate layer because Noda teaches that a mixed layer that comprises both alumina and zirconia will yield good performance at high temperature and will yield a stronger bond between the insulating substrate and the solid electrolyte layer with less stress that prevents delamination or cracks [Paras. 0027, 0054]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. The Office holds the position that Alumina has a thermal conductivity which is much larger than Zirconia. This is supported by the instant specification Pg. 13 which states “Zirconia has a thermal conductivity of 3 W/m K which is lower than alumina of 24 W/mK”. Naito further teaches that “the thermal conductivity of alumina is ten times greater than that of zirconia” [Para. 0063]. The use of a mixed intermediate layer as taught by Noda will inherently yield a thermal conductivity of the spacer 12 that is lower than the thermal conductivity of the insulating layer that forms the heater (i.e., either one or both of 61/62) because the addition of zirconia will significantly reduce the thermal conductivity of the spacer layer 12 relative to the insulating layer (made of an insulating material such as alumina). 
Regarding claims 7-8, modified Araki discloses the limitations of claims 1-2 as outlined previously. Araki further teaches wherein the low thermal conductivity part is arranged adjacent to the electrolyte layer (spacer 12 is arranged adjacent to the electrolyte layer 2 [see Fig. 6]). 
Regarding claims 10-11, modified Araki discloses the limitations of claims 1-2 as outlined previously. Araki further teaches wherein the low thermal conductivity part is arranged adjacent to the reference gas chamber (spacer 12 defines the reference gas chamber 8 [Para. 0040; Fig. 6]).
Regarding claim 13, modified Araki further discloses wherein the low thermal conductivity part is arranged between the duct formation part and the support part in the stack direction z (as outlined in the rejection of claim 1, the duct formation part can be interpreted as the top or bottom “part” of the spacer 12; the support part can be interpreted as the bottom or top “part” of the spacer 12, the top “part” of the insulation substrate 10, or the bottom “part” of the solid electrolyte layer; it follows that any “part” of the spacer 12 can be considered the “low thermal conductivity part” including the middle “part” of the spacer, and the top “part” can be interpreted as the duct formation part and the bottom “part” can be interpreted as the support part; alternatively, the spacer 12 can be interpreted as the low thermal conductivity part, the top “part” of the spacer 12 can be interpreted as the duct formation part, and the top surface of the insulation substrate 10 can be interpreted as the support part; alternatively, the spacer 12 can be interpreted as the low thermal conductivity part, the bottom “part” of the spacer can be interpreted as the duct formation part and the bottom surface of the solid electrolyte layer 2 can be interpreted as the support part [see Fig. 6]). 

Claims 3-6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Noda, as applied to claims 1-2 above, and further in view of Okazaki et al. (US 20160091456 A1). Evidentiary support previously provided for claim 1 and further provided for claims 3-4 by the instant specification and/or Naito.
Regarding claims 3-4, Araki discloses the limitations of claims 1-2 as outlined previously. Araki teaches a solid plate solid electrolyte 2 as shown in Fig. 4. 
Araki is silent on the electrolyte being disposed in a support plate and thus fails to expressly teach the limitations of claims 3-4.
Okazaki discloses a gas sensor element and gas sensor [title; abstract] wherein:
the electrolyte layer comprises a support plate and the solid electrolyte body (the electrolyte layer comprises a surrounding portion 132 “support plate” and the solid electrolyte body 141 “first electrolyte portion” [Paras. 0052, 0058; Figs. 3-4]);
an arrangement hole is formed in a stack direction in which the solid electrolyte body and the first insulation body are stacked (a through hole 132h is formed through the “support plate” 132 in a stacking direction [Para. 0053]);
the solid electrolyte body is arranged in the arrangement hole, and the support plate has a thermal conductivity which is greater than a thermal conductivity of the solid electrolyte body (solid electrolyte portion 1141 is arranged in the through hole 132h wherein the support plate 132 is formed of alumina ceramic and the solid electrolyte 141 is formed of zirconia ceramic [Para. 0084; Figs. 3-4; As outlined above in the rejection of claim 1, alumina has a thermal conductivity which is about 10 times greater than zirconia as supported by the instant specification and Naito Para. 0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solid layer solid-electrolyte body disclosed by Araki with a composite solid electrolyte layer as taught by Okazaki wherein the solid electrolyte body is supported in a through hole of a surrounding/support plate as such structure is known in the art as a suitable structure for forming a solid electrolyte layer between two electrodes of a gas sensor and provides the additional utility of yielding a sensing element free from deterioration in accuracy [Para. 0010]. One skilled in the art would also understand that forming a support structure out of alumina would yield a structure with a much higher thermal conductivity surrounding the zirconia solid-electrolyte and thus would yield provide the additional benefit of heating the solid electrolyte layer quicker to the activation temperature. Furthermore, the simple substitution of one known element for another (i.e., one electrolyte layer for another) is likely to be obvious when predictable results are achieved (i.e., provide for oxygen ion conductivity between electrodes for the analysis of a target gas) [MPEP § 2143(B)]. 
Regarding claims 5-6, modified Araki discloses the limitations of claims 3-4 as outlined previously. Araki fails to expressly teach the limitations of claims 5-6. 
Araki as modified by Okazaki teaches wherein the electrolyte body 2 of Araki is substituted with the electrolyte body 141 disposed in a “support plate” 132 as shown in Okazaki Figs. 3-4 as outlined in the rejection of claims 3-4 above. 
Okazaki further teaches wherein the mating surface 145k “boundary part” between the through-hole 132h and the solid electrolyte body 141 is sandwiches between the insulating layer 170 at a “support part” and insulating layer 182 at a second “support part” [Paras. 0060, 0083, 0093; Fig. 4] wherein the insulating layers 170 and 182 overlap the mating surface 145k along the entire area of the mating surface [see Figs. 3-4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the mating surface between the surrounding portion and the electrolyte portion such that the mating surface is overlapped by the spacers 11 and 12 of Araki because such structure is known in the art as a suitable structure for forming a solid electrolyte layer between two electrodes of a gas sensor and provides the additional utility of yielding a sensing element free from deterioration in accuracy [Okazaki Para. 0010]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 9, modified Araki discloses the limitations of claim 3 as outlined previously. Araki further teaches wherein the low thermal conductivity part is arranged adjacent to the electrolyte layer (spacer 12 is arranged adjacent to the electrolyte layer 2 [see Fig. 6]). 
Regarding claim 12, modified Araki discloses the limitations of claim 3 as outlined previously. Araki further teaches wherein the low thermal conductivity part is arranged adjacent to the reference gas chamber (spacer 12 defines the reference gas chamber 8 [Para. 0040; Fig. 6]).
Response to Arguments
Applicant's arguments/amendments filed 07/25/2022 with respect to the objections to the drawings and claims have been fully considered and are persuasive, the objections have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 7-11, filed 07/25/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues that Araki fails to teach the duct formation part and a support part and that Araki further fails to teach the configuration of the support part 43 arranged on a second surface side of the duct formation part. 
Examiner’s Response #1
Examiner respectfully disagrees. The spacer 12 reads upon the duct formation part that forms the reference gas chamber 8 along a Y direction and having a top surface that makes contact with the solid electrolyte 2 and a bottom surface that makes contact with the top surface of insulation layer 10; alternatively, the top or bottom portions of the spacer 12 can be interpreted as the duct formation “part” of the spacer [see Fig. 6]. This interpretation is consistent with the instant specification, which suggests the entire center portion that forms the reference chamber is the duct formation part 42 that is stacked on the bottom insulation layer 43. Pg. 12 of the instant specification suggests the entire duct formation part 42 is formed by the low thermal conductivity part 41 and thus the interpretation provided in claims 1 and 13 are consistent with the instant specification. 

Applicant’s Argument #2
Applicant argues that the office action compares the solid electrolyte body and the intermediate layer as the second insulation layer and not the thermal conductivity between a low thermal conductivity part and the second insulation layer as required by claim 1. Applicant further argues that neither Araki nor Noda mentions thermal conduction features of the insulating layer 61, even when the spacer 12 is substituted with the intermediate layer. 
Examiner's Response #2
Examiner respectfully disagrees. The rejection of records states: It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pure alumina spacer 12 of Araki with a mixed alumina/zirconia intermediate layer because Noda teaches that a mixed layer that comprises both alumina and zirconia will yield good performance at high temperature and will yield a stronger bond between the insulating substrate and the solid electrolyte layer with less stress that prevents delamination or cracks [Paras. 0027, 0054]. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. The Office holds the position that Alumina has a thermal conductivity which is much larger than Zirconia. This is supported by the instant specification Pg. 13 which states “Zirconia has a thermal conductivity of 3 W/m K which is lower than alumina of 24 W/mK”. Naito further teaches that “the thermal conductivity of alumina is ten times greater than that of zirconia” [Para. 0063]. The use of a mixed intermediate layer as taught by Noda will inherently yield a thermal conductivity of the spacer 12 that is lower than the thermal conductivity of the insulating layer that forms the heater (i.e., either one or both of 61/62) because the addition of zirconia will significantly reduce the thermal conductivity of the spacer layer 12 relative to the insulating layer (made of an insulating material such as alumina). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795